Exhibit 10.1

Summary of Director Compensation

In December 2008, the Board of Directors approved the following Board
compensation effective January 1, 2009:

 

  •  

an annual retainer of $57,000 for non Chairman members, and $157,000 for the
Chairman (which includes the $57,000 retainer paid to non-Chairman members, the
$25,000 additional retainer paid to the Chairman in 2008 and prior years, and
$75,000 in lieu of the additional stock option grant which the Chairman received
in addition to the standard grant made to all non-employee directors in prior
years), each paid quarterly;

 

  •  

an annual retainer of $20,000 for service as the Audit Committee Chairman and
the Compensation Committee Chairman, paid quarterly;

 

  •  

an annual retainer of $10,000 for service as the Nominating and Corporate
Governance Committee Chairman and the Compliance and Quality Committee Chairman;

 

  •  

a restricted stock award having a value of $183,000 based on sixty day trailing
average market price of the company’s common stock, awarded in January of each
year and vesting on the first anniversary of the grant date; and

 

  •  

a stock option grant to purchase shares of common stock equivalent to $122,000
calculated using the Black-Scholes model, typically granted upon re-election to
the Board. Each stock option has an exercise price equal to the closing price of
the stock on the date of grant and vests in four equal quarterly installments
over one year.